Order entered May 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00121-CV

                       YOLANDA VILLEGAS, Appellant

                                         V.

  VASDEV RAI AND COSMETIC SURGICAL CENTER, P.A., Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-11205

                                      ORDER

      The clerk’s record in this case is overdue. By postcard dated April 1, 2021,

we notified the Dallas County District Clerk that the clerk’s record was overdue.

We directed the Dallas County District Clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.

      Accordingly, this Court ORDERS the Dallas County District Clerk to file,

within FIFTEEN DAYS of the date of this order, either the clerk’s record or

written verification that appellant has not paid for or made arrangements to pay for
the record. We notify appellant that if we receive verification she has not paid for

or made arrangements to pay for the record, we will, without further notice,

dismiss the appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      Felicia Pitre
      Dallas County District Clerk

      All parties




                                             /s/   KEN MOLBERG
                                                   JUSTICE